Citation Nr: 1734370	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as due to exposure to herbicides and toxic solvents.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anger disorder, and adjustment disorder, including as secondary to Parkinson's disease.

3.  Entitlement to service connection for a sleep disorder, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to October 1964.

These matters are on appeal from a rating decision in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

In his May 2013 substantive appeal, the Veteran requested to be afforded a hearing with regard to his claims.  However, he later withdrew his hearing request in writing in June 2017.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Parkinson's disease related to his service.  He initially contended that it was related to herbicide agent exposure.  In this regard, in September 2011 the RO made a formal finding on the unavailability of information to verify exposure to herbicide agents during service and indicated that there is no evidence to substantiate any service in the Republic of Vietnam.  In a June 2013 statement, the Veteran contended that his Parkinson's disease was not the result of herbicide agent exposure, but instead is related to chronic exposure to trichloroethylene (TCE) during service as an aviation structural mechanic.  He also submitted multiple articles which indicate a link between TCE exposure and Parkinson's disease.

Further development is needed to determine whether the Veteran was exposed to chemicals during service, including TCE and whether any exposure is related to his currently diagnosed Parkinson's disease.  In addition, since it is unclear whether the Veteran has Parkinson's disease that is related to his service a VA examination and medical opinion should be obtained.

With regard to the claim for service connection for a psychiatric disorder, on August 2011 VA psychology examination a VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the Veteran's adjustment disorder is secondary to a progressive decline in health during the past few years.  With regard to the claim for service connection for a sleep disorder, a June 2013 statement from the Veteran suggests that his sleep disorder is related to his psychiatric disorder.
 
As the resolution of the claim for service connection for Parkinson's disease might impact the issue of entitlement to service connection for a psychiatric disorder and the claim for service connection for a psychiatric disorder may affect the claim for service connection for a sleep disorder, the issues are inextricably intertwined and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While on Remand any additional VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate service department sources to perform a search to determine whether the Veteran was exposed to any chemicals (including trichloroethylene) during service.  All reasonable attempts should be made to obtain such records-any negative reply should be associated with the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Obtain all outstanding VA medical records related to the Veteran's Parkinson's disease and psychiatric and sleep disorders, including those from the Chillicothe VAMC, dated from March 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of the Veteran's Parkinson's disease.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed Parkinson's disease is related to the Veteran's service, to specifically include exposure to TCE and/or other chemicals during service.
The examiner is asked to consider and comment on the clinical significance of the medical journals submitted by the Veteran regarding the link between chemical exposure and Parkinson's disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

